DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 2/18/2021 have been received and entered into the case. Claims 1-12, 14-15 and 19 have been canceled, claims 26-28 have been added. Claims 13, 16-18 and 20-28 are pending and have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections of Claims 14-15 and 19 under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments – Claims 14-15 and 19 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 16-18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Turecek et al (US 5,866,122; 2/2/1999. Referred to as Turecek I. Cited on IDS) in view of Turecek et al (Haemophilia. 2004;10(2):3-9. Referred to as Turecek II. Cited on IDS).
The instant claims recite a method of treating a bleeding disorder comprising administering a composition including prothrombin (FII) and activated factor X (FXa) wherein the molar ratio of FXa to FII is more than 1:10,000, and wherein the concentration of FII in the composition is about 105-700 nM.
Turecek I teaches a pharmaceutical preparation for treating blood clotting disorders comprising coagulation factors, in particular with a preparation comprising, as active components, purified prothrombin and purified factor Xa (col.1 line 5-8; col.2 line 43-48), wherein the coagulation factors may be both of plasmatic origin and proteins prepared by recombinant DNA technology (col.7 line 14-15). The pharmaceutical preparation is useful for the treatment of factor VIII inhibitor conditions, hemophilia A or B, and of von Willebrand Disease (col.10 line 15-20). To treat a bleeding complication in a patient suffering from inhibitor hemophilia it is advantageous to treat the bleeding initially by administering the factor II/Xa complex (col.8 line 19-25). The pharmaceutical preparation is administered via infusion, intramuscular injection or subcutaneous injection (col.6 line 56-57). The pharmaceutical preparation comprises water (col.7 line 3-4). The pharmaceutical preparation is lyophilized (col.7 line 19-20).

Turecek I does not teach the claimed molar ratio of factor Xa / prothrombin as well as the claimed concentrations of prothrombin and factor Xa (claims 13, 17-18, 20 and 26-27).
However, Turecek I does teach administration forms of the pharmaceutical preparations comprise a dose of at least 50 U prothrombin/kg body weight (col. line 49-52). Turecek II 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize concentrations (and molar ratio) of prothrombin and FXa to treat blood clotting disorders, since Turecek I and Turecek II both disclose various concentrations of prothrombin and FXa that effectively control bleeding. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize concentrations (and molar ratio) of prothrombin and FXa with a reasonable expectation for successfully treating blood clotting disorders.

Response to Arguments
Applicant argues that the combination of Turecek I or Turecek II provides no insight showing that the FXa to FII molar ratio is a “result-effective variable,” such that a skilled person in the art would have been motivated to optimize this variable to arrive at the recited molar ratio.
These arguments are not found persuasive because the term “ratio” is the quantitative relation between two amounts showing the number of times one value contains or is contained within the other. In the instant case, the term “ratio” refers to the ratio of FXa to FII. Turecek I 

Applicant argues that the instant specification discloses that, surprisingly, FXa/FII compositions having a reduced amount of FII (leading to an increased FXa/FII molar ratio as claimed) have achieved at least the same effectiveness as FEIBA®.
These arguments are not found persuasive because evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. (MPEP 716.02) In the instant case, the instant specification, Table 1, demonstrates 105-700 nM of FII in the composition and molar ratio of FXa to FII ranges from 1:10,000 to 1:500 reached a procoagulatant effect equivalent to 1 U/mL FEIBA®. However, such support is not commensurate in scope with the rejected claim 13, which recites “wherein the molar ratio of FXa to FII is more than 1:10,000, and wherein the concentration of FII in the 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651